Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 08/16/2021 have been fully considered but are moot in view of the new grounds of rejection presented herein. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-10, 12-18, 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20130308641 to Ackley.

Regarding claim 1, Ackley teaches a non-transitory computer readable medium having stored thereon a sequence of instructions which, when stored in memory and executed by a processor in a virtualization system, cause the processor to perform acts, the acts comprising: 
receiving, from a cloud provider, a cloud provider media access control (MAC) address that is assigned to a network interface of a computing node in the virtualization system (¶ 3-5, receiving MAC address of hypervisor); and 

providing network communication to the computing node through the cloud provider at least by: 

configuring a first virtual machine on the computing node for the network communication (¶ 3-5, configuring of virtual machine for network communication), 

wherein the first virtual machine is assigned to both the cloud provider MAC address and a first virtualization system MAC address (¶ 3-5, virtual machine is assigned to both hypervisor MAC address and first virtual MAC address); and 

configuring a second virtual machine on the computing node for the network communication (¶ 3-5, plurality of vms are configured, i.e. including second vm), wherein the second virtual machine is assigned to both the cloud provider MAC address and a second virtualization system MAC address, wherein the first and the second virtual machines share the cloud provider MAC address but are assigned to different virtualization system MAC addresses (¶ 3-5, 25, plurality of virtual machines (i.e. including second vm) assigned to both hypervisor MAC address and virtual MAC addresses).
Regarding claim 2, 10, 18,
Ackley teaches:
wherein both a first cloud provider Internet Protocol (IP) address and a second cloud provider IP address are associated with the cloud provider MAC address and the first cloud provider IP address is assigned to the first virtual machine and the second cloud provider IP address is assigned to the second virtual machine, where the first and second cloud provider IP addresses are different IP addresses (¶ 3-5, 25, plural vms associated with hypervisor MAC; IP assigned individually to vms).

Regarding claim 4, 12, 20,
Ackley teaches:
wherein an inbound network packet received from the cloud provider comprises the cloud provider MAC address and the computing node in the virtualization system respectively translates the cloud provider MAC address in the inbound network packet into the first virtualization system MAC address for the first virtual machine and the second virtualization system MAC address for the second virtual machine (¶ 3-5, 25)

Regarding claim 5, 13, 21,
Ackley teaches:
wherein an outbound network packet received from the first virtual machine comprises a  virtualization system MAC address that is different from the cloud provider MAC address, and the virtualization system translates the virtualization system MAC address in the outbound network packet into the cloud provider MAC address before sending the outbound network packet to the cloud provider that further sends the outbound network packet to a destination (¶ 33-35, virtual machine egress traffic and association translations).

Regarding claim 6, 14, 22,
Ackley teaches:
further comprising instructions which, when stored in the memory and executed by the processor cause the processor to perform further acts of receiving, from the cloud provider, the second cloud provider IP address that is assigned to the second virtual machine on the computing node (¶ 3-5, 25).



Regarding claim 7, 15, 23,
Ackley teaches:
further comprising instructions which, when stored in the memory and executed by the processor cause the processor to perform further acts of maintaining a MAC address translation table that respectively correlates the cloud provider MAC address with the first virtualization system MAC address for the first virtual machine and the second virtualization system MAC address for the second machine (¶ 3-5, 25, 33-35). 

Regarding claim 8, 16, 24,
Ackley teaches:
configuring a virtual local area network (VLAN) to route a network packet comprising at least the cloud provider MAC address to the second virtual machine by using at least a virtualization system MAC address assigned to the second virtual machine and layer 2 switching between network interfaces of the VLAN when both the first and the second virtual machine are identified at least by the cloud provider MAC address in network traffic (¶ 3-5, 25).

Claim 9, 17 are addressed by similar rationale as claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3, 11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ackley in view of US 9,634,948 to Brown in view of US 9,825,905 to Thakkar.


Regarding claim 3, 11, 19,
Ackley fails to teach wherein the first and second cloud provider IP addresses are [[is]] received by operation of an application programming interface (API) to request a pool of IP addresses that correlates to the cloud provider MAC address.
However, Brown teaches wherein the first and second cloud provider IP address are received to request a pool of IP addresses that correlates to the cloud provider MAC address, (abstract, col. 2:33-52, col. 6:63-67). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Brown. The motivation to do so is that the teachings of Brown would have been advantageous in terms facilitating routing in a virtual machine environment (Brown, col. 1:25-60, 6:1-25).
Brown fails to teach the use of an API, but Thakkar in a similar endeavor discloses the use of an API (col. 1:25-40, col. 6:1-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Thakkar. The motivation to do so is that the teachings of Thakkar would have been advantageous in terms of managing allocation of virtual computing resources (Thakkar, col. 6:1-25).



CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445